DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 4/28/2022 has been entered and made of record.
Acknowledgment 
Claims 2-3, 5-6, 8-9, 11-12, 14-15, and 17-19, canceled on 4/28/2022, are acknowledged by the examiner. 
Claims 1, 4, 7, 10, 13, and 16, amended on 4/28/2022, are acknowledged by the examiner. 
Claims 19-26, added on 4/28/2022, are acknowledged by the examiner.   
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 7, 10, 13, and 16 have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 112(a) rejection, the amendment filed on 4/28/2022 addresses the issue.  As a result the 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejections, the amendment filed on 4/28/2022 addresses the issue.  As a result the 35 U.S.C. 112(b) rejections are withdrawn.
Regarding the 35 U.S.C. 112(f) interpretation, the amendment filed on 4/28/2022 addresses the issue.  As a result the 35 U.S.C. 112(7) interpretation is withdrawn.

Objections 
Claim 1 is objected.  Limitations “memory”, “the correction circuit corrects pixel data of the twice modified lines”, “and information relating to the transmission error” should be read “a memory”, “the correction circuit corrects the pixel data of the twice modified lines”, “and the information relating to the transmission error”, respectively.  Appropriate corrections are required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a transmission unit” must be shown or the feature must be canceled from the claims 1-12.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4, 7, 10. 13, 16, and 19-26 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include following claim limitations “modified lines of pixel data” and “twice modified lines of pixel data”. It is noted that the word “modified” is mentioned only once in the application specification [para. 0160] and this instance does not directly relate to modifying lines of pixel data.  Therefore, limitations “modified lines of pixel data” and “twice modified lines of pixel data” are new matters, which are not described in the application as originally filed. The new matters are required to be canceled from the claims (Please see MPEP 608.04).  In this Office action, limitations “modified” and “twice modified” do not have patentable weights.
Claims 1, 4, 7, 10, 13, 16, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The independent claims 1, 7, 13, and 16 recite " determines if it is possible to detect the special information at each of the specified positions within the modified lines of the pixel data, and responsive to a determination that it is not possible to detect the special information at any one of the specified positions, it is determined that there is a transmission error." The claim language indicates that the invention can determine there is a transmission error when “it is possible to detect the special information at each of the specified positions” AND “it is not possible to detect the special information at any one of the specified positions” happen.  Since these two conditions will never happen at the same time, it is unclear to readers that how the invention can detect any transmission error. Therefore claims 1, 7, 13, 16, and their independent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment which replaces “if it is possible to detect the special information at each of the specified positions” with “whether or nor it is possible to detect the special information at each of the specified positions” would overcome this rejection. 
Claims 1, 4, 7, 10, 13, 16, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The independent claims 1, 7, 13, and 16 recite "the correction circuit corrects the pixel data that is positioned between a second position and a third position, if the transmission error occurs at a first position, which is the one of the specified positions, and the transmission error does not occur at the second position, which is the one of the specified positions immediately before the first position, within the modified lines of the pixel data, and the transmission error does not occur at the third position, which is the one of the specified positions immediately after the first position." It is not clear to readers what the correction circuit would do in other scenarios.  For example, if the transmission error occurs at a first position and the transmission error does not occur at the second position and the third position; however the second position and the third position is not immediately before or after the first position.  In these situations, will the transmission error not be corrected and large-scale transmission errors will be allowed to carry on? Therefore claims 1, 7, 13, 16, and their independent claims are unclear and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Claims 1, 4, 7, 10, 13, 16, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The independent claims 1, 7, 13, and 16 recite "information relating to the transmission error is added". For claim 1, claim 19 further specifies that “the information relating to the transmission error contains position information of the one of the specified positions”. However, there is no additional details about "information relating to the transmission error” for claims 7, 13, and 19.  Moreover, even though one of the specified positions related to the transmission error is identified, it is not clear how the correction circuit would know how many transmission errors that may exist in a neighborhood of the identified position. Therefore claims 1, 7, 13, 16, and their independent claims are unclear and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 4, 10, 16, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 4, 10, 16, and 22 recite “the same”. There is insufficient antecedent basis for these limitations in the claims.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment with “a same” would overcome this rejection.
Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear from claims 7 and 10 that what device that performs “generating lines of twice modified pixel data”, “correcting the lines of the twice modified pixel data”, “detect the special information”. Therefore claim 7 and its dependent claim are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear from claim 10 that what device that performs “generating a plurality of the modified lines of pixel data”, “determining the transmission error”, “adding information related to the transmission error”, “generating a plurality of the twice modified lines of pixel data”, “performing correction based on pixel data of the twice modified lines of the pixel data”. Therefore, claim 10 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 20, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 20, 24, and 26 recite “the end of the pixel data line”. There is insufficient antecedent basis for these limitations in the claims.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment with “an end of a pixel data line” would overcome this rejection.
Claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 21 recite "the modified pixel data lines", "the end of a pixel data line", and "the twice modified pixel data line". There is insufficient antecedent basis for this limitation in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment with "", "an end of a pixel data line", and “a twice modified pixel data line” would overcome this rejection.

Allowable Subject Matter
22.       The independent claims 1, 7, 13, and their dependent claims are objected.  This objection is given with a condition that all other objections and rejections of related claims are addressed. 
23.       Examiner was unable to find a teaching or suggestion in the prior arts that would render obvious the recited features in the independent claims, such as “the correction circuit corrects the pixel data that is positioned between a second position and a third position, if the transmission error occurs at a first position, which is the one of the specified positions, and the transmission error does not occur at the second position, which is the one of the specified positions immediately before the first position, within the modified lines of the pixel data, and the transmission error does not occur at the third position, which is the one of the specified positions immediately after the first position”.  No prior art was found that anticipates or renders obvious the combination of claim elements as presented in a context of the claim invention.   As a result, claims 1, 7, 13, and their dependent claims are objected.


   

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488